                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA                               JS-6
                                  CIVIL MINUTES – GENERAL

 Case No.       SACV 18-02199-AG (JDEx)                           Date      March 19, 2019
 Title          Houston Casualty Company v. Century Tree Service, Inc. et al



PRESENT:

          HONORABLE ANDREW J. GUILFORD, UNITED STATES DISTRICT JUDGE

         Melissa Kunig                                           Not Reported
         Deputy Clerk                                            Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                   ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                            None Present

PROCEEDINGS:           (IN CHAMBERS) ORDER DISMISSING ACTION FOR LACK OF
                       PROSECUTION FOR FAILURE TO COMPLY WITH THE COURT’S
                       ORDER



       This action was filed on December 12, 2018. On March 14, 2019, the Court issued a
minute order which ordered Plaintiff to show cause in writing on or before March 18, 2019 why
this action should not be dismissed for lack of prosecution. Plaintiff has failed to respond to
the Court's Order. Therefore, the Court ORDERS that this action is dismissed without
prejudice for lack of prosecution and for failure to comply with the Orders of the Court.

      The Court further orders the Order to Show Cause [9] issued on March 14, 2019
discharged.




                                                                                   -   :        -
                                                 Initials of Deputy Clerk    mku
cc:



CV-90 (06/04)                          CIVIL MINUTES - GENERAL                             Page 1 of 1
